PER CURIAM:
Kevin C. Betskoff seeks to appeal the district court’s order denying his motion to reconsider its order remanding his case to Utah state court, from which Betskoff had attempted to remove it. But we lack jurisdiction to consider such a claim because, subject to exceptions not applicable here, “[a]n order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise.” 28 U.S.C.A. § 1447(d) (West Supp.2013); see also E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574, 581-83, 2013 WL 3487397, at *6 (4th Cir. July 12, 2013) (No. 12-2207).
We therefore dismiss Betskoffs appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument will not aid the decisional process.

DISMISSED.